Citation Nr: 0640262	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  02-03 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Craig Keener, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from September 1985 to 
September 1992, including service in Southwest Asia during 
the Persian Gulf War for which he received the combat action 
ribbon.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied claims for service connection 
for headaches, nosebleeds, and left shoulder and knee injury 
residuals.  After the veteran testified at an August 2004 
travel board hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board, the Board remanded the claims for 
additional development.  The RO granted the claims for 
service connection for nosebleeds and left shoulder injury 
residuals, so there is no issue regarding those claims before 
the Board, and the Board will decide the remaining claims.


FINDINGS OF FACT

1.  The preponderance of the competent evidence reflects that 
the veteran did not have a chronic headache disorder in 
service, his headaches did not arise within the one-year 
presumptive period or for many years thereafter, and his 
headaches, which have been repeatedly diagnosed, are not 
otherwise related to service.

2.  The preponderance of the competent evidence reflects that 
there is no nexus between the veteran's in-service left knee 
injury and his current left knee disorder, he did not have a 
chronic left knee disorder in service, and his current left 
knee disorder, including arthritis, did not arise within the 
one-year presumptive period or for many years after service.





CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by service, 
can be attributed to a known clinical diagnosis, and may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.317 (2006).

2.  A left knee disorder was not incurred in or aggravated by 
service, and arthritis of the left knee may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court discussed both 
the timing and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The RO 
complied with this timing requirement here by sending an 
April 2001 VCAA letter prior to its initial, August 2001 
denial of the veteran's claims.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  VCAA notification need not be 
contained in a single communication and the law and 
regulations are silent as to the format to be used.  
Mayfield, 444 F.3d at 1333.

In its July 2005 decision, the Board found that the April 
2001 letter to the veteran complied with the VCAA's 
notification requirements because it explained the 
requirements for granting service connection, informed the 
veteran of the information and evidence he had to submit and 
the information and evidence to be obtained by VA, and the 
need for him to advise VA of or submit any evidence in his 
possession relevant to his case.  In any event, where 
appropriate VCAA notice is not provided prior to the initial 
adjudication of a claim, this timing problem may be cured by 
new VCAA notification followed by readjudication of the 
claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); 
Mayfield, 444 F.3d at 1333-1334.  Here, the RO cured any 
deficiencies in its initial VCAA letter by sending an August 
2005 VCAA letter prior to readjudicating the claims in its 
June 2006 supplemental statement of the case (SSOC).  The 
August 2005 letter explained how to establish entitlement to 
service connection on a direct incurrence basis and also 
based on an undiagnosed illness or a medically explained 
chronic multisymptom illness.  The letter also explained, in 
an attachment entitled, "How You Can Help VA and How VA Can 
Help You," the respective responsibilities of VA and the 
veteran in obtaining Federal and non-Federal evidence in 
support of his claim.  The RO also wrote, on page 3 of the 
letter: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."

The RO also complied with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), by including information regarding 
disability ratings and effective dates in an attachment to 
its June 2006 letter to the veteran.

Moreover, VA has obtained all identified medical records, 
including those of the Houston VA Medical Center (VAMC) that 
the Board instructed it to obtain, and there is no indication 
that any other records exist that should be requested or that 
any pertinent evidence was not received.  VA thus complied 
with the VCAA's duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.

There are two ways to establish service connection on a 
direct incurrence basis.  Rose v. West, 11 Vet. App. 169, 
171-172 (1998).  One is to "show (1) a current disability; 
(2) an in-service precipitating disease, injury or event; and 
(3) nexus between the current disability and the in-service 
events."  Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005).  See also 
38 C.F.R. § 3.303(d) (2006) (service connection may be 
granted when all of the evidence, including that pertinent to 
service, indicates that a disease diagnosed after discharge 
was incurred in service).  The second way to establish 
service connection is to show that the veteran had a chronic 
disorder in service and that the veteran currently has the 
same disorder, or that a disorder manifested itself during 
service and was not identified until later but there was 
continuity of symptomatology related to the current disorder 
after service.  Rose v. West, 11 Vet. App. at 170, 171-172 
(citing 38 C.F.R. § 3.303(b) (2006)).

Service connection is also available on a presumptive basis 
for a "qualifying chronic disability" that manifested before 
December 31, 2006 in a veteran who served in Southwest Asia 
during the Persian Gulf War and that by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317(a)(1)(i), (ii) (2006).  In addition, 
certain "chronic" disorders are presumed to have been 
incurred in service if they manifest to a compensable degree 
within a specified presumptive period following service.  38 
U.S.C.A. §§1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  To the extent that headaches are an organic 
disease of the nervous system, they are a chronic disease 
presumed to be service connected if manifesting to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) 
(2006).  Arthritis is also such a chronic disease warranting 
service connection if it arises within the one-year 
presumptive period.  Id.

The statutes and regulations allowing for presumptive service 
connection, including 38 U.S.C.A. §§ 1112 and 1117 (West 
2002), cannot be construed to prevent the granting of service 
connection on a direct incurrence basis, and the Board must 
consider both theories where they are claimed by the veteran 
or reasonably raised from a liberal reading of the record.  
38 U.S.C.A. § 1113 (West 2002); Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994); EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).

The claim for service connection for headaches included 
service connection due to an undiagnosed illness.  The 
veteran had active duty in Southwest Asia during the Persian 
Gulf War and his headaches manifested within the specified 
period.   However, the claim for service connection for 
headaches due to an undiagnosed illness must be denied 
because the veteran has on many occasions been diagnosed with 
headaches or migraine headaches.  For example, the VA 
outpatient treatment (VAOPT) notes of January 2005, October 
2004, June 2003, April 2003, February 2002, October 2001, May 
2000, all diagnose the veteran with headaches or migraine 
headaches.  Therefore, the veteran's headaches can be 
attributed to a known clinical diagnosis, and thus fail to 
meet a necessary element of the requirements for service 
connection for an undiagnosed illness.  38 C.F.R. 
§ 3.317(a)(1)(ii) (2006).

The claim for service connection for headaches on a direct 
incurrence basis must also be denied.  The only reference 
during service to headaches is in an October 1990 service 
medical record treatment note, which indicated that the 
veteran complained of stomach cramps, headaches, and constant 
diarrhea for one and one-half weeks.  The assessment was of 
complex sugar intolerance and fatigue, and the veteran was 
instructed to avoid juices and milk.  Later that day he 
appeared to be doing well and was again told to avoid juices 
and milk.  At the September 1992 separation examination, the 
neurologic evaluation was normal and headaches were not 
mentioned.  Thus, the evidence reflects that the one episode 
of headaches experienced in service did not indicate a 
chronic headache disorder, but, rather, was an acute and 
transitory symptom that was related to sugar intolerance or 
fatigue.

Moreover, there is no clinical evidence that the veteran's 
headaches arose within the one-year presumptive period or for 
many years thereafter.  The veteran is competent to testify 
that he has experienced headaches, because the symptom of 
head pain is capable of lay observation.  Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  However, although the veteran 
stated at the Board hearing and elsewhere that his headaches 
began in service and continued from that time, and his 
brother in a May 2006 statement in support of claim (VA Form 
21-4138) indicated the veteran had headaches since service, 
neither the records from the Houston VAMC nor any other 
records confirm this subsequent claim of continuity of 
symptomatology.  The RO requested and obtained all records 
from 1992 from the Houston VAMC, and none of them show 
treatment of headaches until many years after service.  
Moreover, neither headaches nor related abnormalities were 
noted at the December 1994 VA examination, and the veteran 
did not indicate at that time or in his May 1994 claim that 
he was experiencing headaches.

In addition, none of the private or VA physicians that 
diagnosed headaches, including in the treatment records noted 
above, indicated that they were related to service, and to 
the extent that the veteran or any other lay witnesses did 
so, they were not competent to opine on this etiological 
question.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  
Moreover, although the May 2001 VA examiner stated that the 
veteran had had headaches since 1992, he also stated that he 
did not have the claims folder or any significant medical 
records available for his evaluation and based his statement 
on the fact that "the veteran tells me that his headaches 
started in 1992."  Thus, the May 2001 VA examiner's 
statement that the veteran had headaches since 1992 does not 
constitute competent evidence.   See Grover v. West, 12 Vet. 
App. 109, 112 (1999) (a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care 
professional).  Similarly, the written statements of Dr. 
"R.E." in March 2004 that the veteran had a twelve year 
history of frequent migraines and of Dr. "J.K." in June 
2005 that the veteran had migraine headaches since 1993 were 
not based on a review of the claims folder but rather on the 
history provided by the veteran, and therefore do not 
constitute competent evidence.

In sum, the preponderance of the competent evidence of record 
reflects that the veteran did not have a chronic headache 
disorder in service, his headaches did not arise within the 
one-year presumptive period or for many years thereafter, and 
these headaches, which can be attributed to a known clinical 
diagnosis, are not otherwise related to service.  The 
benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for service connection for 
headaches must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).

As to the veteran's left knee disorder, the Board in its July 
2005 remand found that, although there were no service 
medical records indicating a left knee injury, the veteran's 
testimony that he did so while engaged in combat in the 
Persian Gulf War must be accepted as true pursuant to 
38 U.S.C.A. § 1154(b) (West 2002).  However, the May 2006 VA 
examination that was ordered to determine whether the 
veteran's current left knee disorder is related to service 
found that it is not.  The examiner, who reviewed the claims 
file, examined the veteran, and took X-rays of the left knee, 
found that the veteran's left knee disorder consisted of 
marginal osteophytes in the medial joint space and mild 
degenerative changes of the articular surface, and concluded 
that the veteran's "left knee changes appear to be age 
acquired and are not due to his period of service."  Thus, 
although there is evidence of an in-service left knee injury 
and a current left knee disorder, the opinion of the May 2006 
VA examiner indicates that there is no nexus between the two.  
Moreover, there are no medical opinions indicating that there 
is such a nexus, and neither the veteran nor any lay witness 
is competent to testify on this etiological question.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In addition, there were no notations regarding the veteran's 
left knee in service, although there was a lump on his left 
thigh in May 1992, and his lower extremities were normal at 
the September 1992 separation examination.  There is thus no 
evidence of a chronic left knee disorder in service.  
Moreover, although the veteran complained at the December 
1994 VA examination of tenderness on palpation of the medial 
tibial plateau and patellar tendon, "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  See also Sanchez-Benitez 
v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (declining 
to reach the question whether Sanchez-Benitez's pain was 
statutorily compensable, and dismissing in part and vacating 
in part Sanchez-Benitez v. West on other grounds).  In 
addition, the surgery to remove the veteran's left knee cyst, 
to which the veteran referred at the Board hearing, appears 
to have taken place many years after service, around January 
2001, as a VAOPT note of that date refers to a recent 
emergency room visit to have the cyst removed.

Thus, the preponderance of the evidence reflects that there 
is no nexus between the veteran's in-service left knee injury 
and his current left knee disorder, he did not have a chronic 
left knee disorder in service, and his current left knee 
disorder did not arise within the one-year presumptive period 
or for many years after service.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claim for 
service connection for a left knee disorder must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2006); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for service connection for headaches, to include as 
due to an undiagnosed illness, is denied.

The claim for service connection for a left knee disorder is 
denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


